IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39025

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 316
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 11, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
TERRENCE WILLIAM TURNER,                         )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of five years, for lewd conduct with a minor under sixteen,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Terrence William Turner pled guilty to lewd conduct with a minor under sixteen. Idaho
Code § 18-1508. The district court sentenced Turner to a unified term of fifteen years, with a
minimum period of confinement of five years. Turner appeals asserting that the district court
abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Turner’s judgment of conviction and sentence are affirmed.




                                                   2